                                                                         Case 18-34658 Document 541 Filed in TXSB on 07/28/20 Page 1 of 9




MOR-1                                                         UNITI.D STATES BANKRUPTCY COURT
CASE NAAIE           Hau Tew Builders LLC                                                                                           FEnnCNo.riTE                    B/23/2016
CASE NUUSt::P
AAOPOSEO PLAN GIJL
                     _..,.
                      ~~   ·5'1~----­                                                                                               ~~::o~         rEXAS     -"~~o::~~~:~-"   ___
                             MONTHLY OPERA TING REPORT SUMMARY FOR MONTH March •                                                                                                    YEAR 2020


                            ~~H.l:.~'TA.."ru.JU!lt~                     -1501 .74
                           '"·~ti)                                      -1,502. >7
                             •'.il/O~· 'il t                                   .00
                             ·Ou..\A(       tJ.l(Jif,f>J                      D,
                           7.'•t•ttJl.t-..r..r                            ~   1,7,

•This m1.1nlhl~      .1pcra11nt1-   n:.port mdudcs .;di    am1>ut\lii   from \hi:: Pi::htmn   ])3te lhruu~h Augu~1       JI, 2019

~~~~M.&.lfir'l"NNl:lt                                                                Neall~~~~-"""'*"'''
   ASOF $1GNATIJREDATE                                      ~                        Are~005t-petif10tlloabl/rt,.is 1rw:lu:1•"Qll!Aes,"'~/;Mldiurtmr.-.ns'

                                                           ..~...
                                                           ~   ~----! H;r.-e¥'(pr~~be9'!{'ad'
                               vt::S(J NO(lq
                               VE'S(   ! NO(X}                                       .A-.,,,,~.-.. ~~ ~~a.r"~                                                ®"•
                               VE'SI J .'JO(X}                                       ~eo'lt~•~dGaol)f~~~M#ll .........~•                                      Y-   <E:>
                               \'l:S f )NO(X)
                              >'Esr JNO(JG                                            ·~:;:~:;;;::,;;;;:;;;i'l'l:;:i;;;;;;;;:;;;,------....-,;;;--------


=d...._.., ..~
.U)Oll£SS
             ~
             ""~"'~·-'"-.~-..-...,,.
                               -~    W"~--
                     90i ruwr. &vttL l7th flD&I

cm·. :;r,m:   /Jf'   H::i....aoo feir» H61a
                     7 \').a.J3.StCO


                                                                                                                                                                              """
                                                       Case 18-34658 Document 541 Filed in TXSB on 07/28/20 Page 2 of 9



   CASE NAME:    HouTex Builders LLC
  CASE NUMBER: 18-34658




                                                           COMPARATIVE BALANCE SHEETS
ASSETS                                 MONTH           MONTH               MONTH             MONTH              MONTH             MONTH           MONTH              MONTH            MONTH             MONTH             MONTH            MONTH             MONTH
                                       March           April               May               June               July              August          September          October          November          December          January          February          March
CURRENT ASSETS
Cash                                       86,458.47            1,527.02          4,485.92           3,655.43          1,264.70      151,451.15      151,918.63          132,707.22      119,290.88        569,101.66         569,101.66       568,126.66       568,126.66
Accounts Receivable, Net
Inventory: Lower of Cost or Market
Prepaid Expenses                           15,420.01           13,281.60         11,143.19           9,004.78              0.00            0.00               0.00             0.00              0.00              0.00             0.00              0.00            0.00
Investments
Other
TOTAL CURRENT ASSETS                      101,878.48           14,808.62         15,629.11          12,660.21          1,264.70      151,451.15      151,918.63          132,707.22      119,290.88        569,101.66         569,101.66       568,126.66       568,126.66
PROPERTY, PLANT & EQUIP. @ COST
Less Accumulated Depreciation
NET BOOK VALUE OF PP & E                        0.00                0.00              0.00               0.00              0.00            0.00               0.00             0.00              0.00              0.00             0.00              0.00            0.00
OTHER ASSETS
 1. Tax Deposits
 2. Investments in Subsidiaries
 3. Electric Deposit*                          200.00        200.00        200.00        200.00        200.00        200.00        200.00        200.00        200.00                                             0.00              0.00             0.00             0.00
 4. Real property*                       3,138,006.72  3,138,006.72  3,138,006.72  3,138,006.72  3,138,006.72  3,138,006.72  3,138,006.72  3,138,006.72  3,138,006.72                                             0.00              0.00             0.00             0.00
TOTAL ASSETS                           $3,240,085.20 $3,153,015.34 $3,153,835.83 $3,150,866.93 $3,139,471.42 $3,289,657.87 $3,290,125.35 $3,270,913.94 $3,257,497.60                                      $569,101.66       $569,101.66      $568,126.66      $568,126.66

           MOR-2
                                                             Case 18-34658 Document 541 Filed in TXSB on 07/28/20 Page 3 of 9



        CASE NAME:     HouTex Builders LLC
        CASE NUMBER: 18-34658




                                                                  COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                        MONTH             MONTH           MONTH              MONTH                MONTH              MONTH            MONTH            MONTH            MONTH            MONTH            MONTH            MONTH            MONTH
EQUITY                                       March            April            May                June                July                August           September        October          November         December         January          February         March
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)                209,368.46        211,472.19         257,104.42          256,381.92          271,870.96      443,211.19       454,310.08        455,452.40      456,557.87       457,700.19        458,842.51       459,911.13      461,053.45
PRE-PETITION LIABILITIES
 Notes Payable - Secured                       3,139,200.44     3,139,200.44    3,139,200.44        3,139,200.44        3,139,200.44        3,139,200.44     3,139,200.44     3,139,200.44     3,139,200.44     1,272,204.14     1,272,204.14     1,272,204.14     1,272,204.14
 Priority Debt
 Federal Income Tax
 FICA/Withholding
 Unsecured Debt                                 540,340.04        540,340.04         540,340.04       540,340.04          540,340.04          540,340.04       540,340.04       540,340.04       540,340.04       540,340.04       540,340.04       540,340.04       540,340.04
 Other - Option fee                                                                                       500.00              500.00              500.00           500.00           500.00           500.00             0.00             0.00             0.00             0.00
TOTAL PRE-PETITION LIABILITIES                 3,679,540.48     3,679,540.48    3,679,540.48        3,680,040.48        3,680,040.48        3,680,040.48     3,680,040.48     3,680,040.48     3,680,040.48     1,812,544.18     1,812,544.18     1,812,544.18     1,812,544.18
TOTAL LIABILITIES                              3,888,908.94     3,891,012.67    3,936,644.90        3,936,422.40        3,951,911.44        4,123,251.67     4,134,350.56     4,135,492.88     4,136,598.35     2,270,244.37     2,271,386.69     2,272,455.31     2,273,597.63
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK
ADDITIONAL PAID-IN CAPITAL                      -386,665.48      -386,665.48     -386,665.48         -386,665.48         -386,665.48         -386,665.48      -386,665.48      -386,665.48     -386,665.48       -386,665.48      -386,665.48      -386,665.48     -386,665.48
RETAINED EARNINGS: Filing Date
RETAINED EARNINGS: Post Filing Date             -262,158.26      -351,331.85     -396,143.59         -398,889.99         -425,774.54         -446,928.32      -457,559.73      -477,913.46     -492,435.27     -1,314,477.23    -1,315,619.55    -1,317,663.17    -1,318,805.49
TOTAL OWNER'S EQUITY (NET WORTH)                -648,823.74      -737,997.33     -782,809.07         -785,555.47         -812,440.02         -833,593.80      -844,225.21      -864,578.94     -879,100.75     -1,701,142.71    -1,702,285.03    -1,704,328.65    -1,705,470.97
TOTAL
LIABILITIES &
OWNERS EQUITY                                $3,240,085.20    $3,153,015.34    $3,153,835.83      $3,150,866.93       $3,139,471.42       $3,289,657.87    $3,290,125.35    $3,270,913.94    $3,257,497.60      $569,101.66      $569,101.66      $568,126.66     $568,126.66

           MOR-3
                                                  Case 18-34658 Document 541 Filed in TXSB on 07/28/20 Page 4 of 9



 CASE NAME:     HouTex Builders LLC
 CASE NUMBER:   18-34658

                               SCHEDULE OF POST-PETITION LIABILITIES
                                           MONTH                  MONTH                 MONTH           MONTH           MONTH           MONTH           MONTH              MONTH            MONTH             MONTH             MONTH            MONTH             MONTH
                                          March                  April                 May             June            July            August          September          October          November          December          January          February          March
TRADE ACCOUNTS PAYABLE
TAX PAYABLE
 Federal Payroll Taxes
 State Payroll Taxes
 Ad Valorem Taxes
 Other Taxes
TOTAL TAXES PAYABLE                                       0.00                  0.00            0.00            0.00            0.00            0.00               0.00             0.00              0.00              0.00             0.00              0.00            0.00
SECURED DEBT POST-PETITION
ACCRUED INTEREST PAYABLE
ACCRUED PROFESSIONAL FEES*
OTHER ACCRUED LIABILITIES
 1. Accrued interest on DIP Financing                 1,548.22               2,033.31    2,576.62    3,176.17    3,838.65    4,882.38    5,981.27    7,123.59    8,229.06    9,371.38   10,513.70   11,582.32   12,724.64
 2. Dip financing                                   196,732.71             198,351.35  243,151.35  243,151.35  268,032.31  438,328.81  448,328.81  448,328.81  448,328.81  448,328.81  448,328.81  448,328.81  448,328.81
 3. Insurance payable                                11,087.53              11,087.53   11,376.45   10,054.40        0.00        0.00        0.00        0.00        0.00        0.00        0.00        0.00        0.00
TOTAL POST-PETITION LIABILITIES (MOR-3)           $209,368.46            $211,472.19 $257,104.42 $256,381.92 $271,870.96 $443,211.19 $454,310.08 $455,452.40 $456,557.87 $457,700.19 $458,842.51 $459,911.13 $461,053.45
  *Payment requires Court Approval
     MOR-4
                                     Case 18-34658 Document 541 Filed in TXSB on 07/28/20 Page 5 of 9



CASE NAME:     HouTex Builders LLC
CASE NUMBER:   18-34658

                                                           AGING OF POST-PETITION LIABILITIES
                                                           MONTH                March

    DAYS               TOTAL                 TRADE               FEDERAL               STATE            AD VALOREM,      Other
                                            ACCOUNTS              TAXES                TAXES            OTHER TAXES
0-30                         1,142.32                                                                                         1,142.32
31-60                        1,068.62                                                                                         1,068.62
61-90                        1,142.32                                                                                         1,142.32
91+                        457,700.19                                                                                       457,700.19
TOTAL                    $461,053.45               $0.00                   $0.00                $0.00            $0.00    $461,053.45

                                                           AGING OF ACCOUNTS RECEIVABLE



   MONTH

0-30 DAYS
31-60 DAYS
61-90 DAYS
91+ DAYS
TOTAL                           $0.00              $0.00                   $0.00                $0.00            $0.00           $0.00

               MOR-5
                                                                                   Case 18-34658 Document 541 Filed in TXSB on 07/28/20 Page 6 of 9



          CASE NAME:         HouTex Builders LLC
         CASE NUMBER:        18-34658
                                                                                           STATEMENT OF INCOME (LOSS)
                                                          MONTH                 MONTH                 MONTH            MONTH          MONTH             MONTH           MONTH            MONTH            MONTH          MONTH            MONTH              MONTH              MONTH              FILING TO
                                                           March                April                 May              June           July              August          September        October          November     December      January                 February           March            DATE
REVENUES       (MOR-1)                                                                                                                                                                                                  2,400,000.00                                                                4,975,000.00
TOTAL COST OF REVENUES                                                                                                                                                                                                  2,899,307.97                                                                5,493,342.75
GROSS PROFIT                                                             0.00                  0.00             0.00           0.00              0.00            0.00             0.00             0.00           0.00   -499,307.97                  0.00               0.00               0.00     -518,342.75
OPERATING EXPENSES:
   Selling & Marketing                                                                                                  -12,000.00                                                                                                                                                                       -12,000.00
   General & Administrative                                     22,126.44             25,518.45             1,275.33      2,603.10           1,415.73       1,602.78            962.32       1,875.41        1,215.18            212.00                                                                   78,865.93
   Insiders Compensation                                                                                                                                                                                                                                                                                       0.00
   Professional Fees                                                                   2,693.75                                                                                              7,757.50                        55,186.00                                                                    67,903.25
   Insurance                                                      2,138.41             2,138.41             2,138.41      2,138.41       -1,049.62                           -455.89                         3,467.63                                                                                     17,981.62
   Trustee fees                                                                        1,625.00                                             975.00                                             975.00                                                                  975.00                              5,200.00
TOTAL OPERATING EXPENSES                                        24,264.85             31,975.61          3,413.74        -7,258.49        1,341.11          1,602.78          506.43        10,607.91         4,682.81       55,398.00                0.00             975.00               0.00         157,950.80
INCOME BEFORE INT, DEPR/TAX (MOR-1)                            -24,264.85            -31,975.61         -3,413.74         7,258.49       -1,341.11         -1,602.78         -506.43       -10,607.91        -4,682.81     -554,705.97                0.00            -975.00               0.00        -676,293.55
INTEREST EXPENSE                                                40,454.23             57,197.98         41,398.00        10,004.89       25,543.44         19,551.00       10,124.98         9,745.82         9,839.00      267,335.99            1,142.32           1,068.62           1,142.32         642,511.94
DEPRECIATION                                                                                                                                                                                                                                                                                                   0.00
OTHER (INCOME) EXPENSE*                                                                                                                                                                                                                                                                                        0.00
OTHER ITEMS**                                                                                                                                                                                                                                                                                                  0.00
TOTAL INT, DEPR & OTHER ITEMS                                   40,454.23             57,197.98          41,398.00       10,004.89       25,543.44         19,551.00       10,124.98         9,745.82         9,839.00      267,335.99         1,142.32            1,068.62          1,142.32            642,511.94
NET INCOME BEFORE TAXES                                        -64,719.08            -89,173.59         -44,811.74       -2,746.40      -26,884.55        -21,153.78      -10,631.41       -20,353.73       -14,521.81     -822,041.96        -1,142.32           -2,043.62         -1,142.32         -1,318,805.49
FEDERAL INCOME TAXES                                                                                                                                                                                                                                                                                           0.00
NET INCOME (LOSS) (MOR-1)                                   ($64,719.08) ($89,173.59) ($44,811.74) ($2,746.40) ($26,884.55) ($21,153.78) ($10,631.41) ($20,353.73) ($14,521.81) ($822,041.96)                                               ($1,142.32)         ($2,043.62)       ($1,142.32)       ($1,318,805.49)
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.
               MOR-6
                                                                              Case 18-34658 Document 541 Filed in TXSB on 07/28/20 Page 7 of 9



  CASE NAME:        HouTex Builders LLC
 CASE NUMBER: 18-34658


CASH RECEIPTS AND                                             MONTH             MONTH              MONTH            MONTH          MONTH        MONTH           MONTH             MONTH             MONTH              MONTH             MONTH              MONTH            MONTH             MONTH          FILING TO
DISBURSEMENTS                                                 February          March              April            May            June         July            August            September         October            November          December           January          February          March          DATE
 1. CASH-BEGINNING OF MONTH                                    $152,050.94       $150,527.68 $86,458.47 $1,527.02 $4,485.92 $3,655.43                              $1,264.70      $151,451.15       $151,918.63        $132,707.22       $119,290.88        $569,101.66      $569,101.66       $568,126.66                $0.00
RECEIPTS:
 2. CASH SALES                                                                                                                                                                                                                                                                                                           0.00
 3. COLLECTION OF ACCOUNTS RECEIVABLE                                                                                                                                                                                                                                                                                    0.00
 4. LOANS & ADVANCES (attach list)***                              39,600.00                           1,618.64 44,800.00                         24,880.96       170,296.50          10,000.00                                                                                                                    448,328.81
 5. SALE OF ASSETS                                                                                                                                                                                                                         505,120.28                                                              654,906.78
 6. OTHER (attach list)****                                                                                        288.92 12,500.00                                                                                                                                                                                 14,788.92
TOTAL RECEIPTS**                                                   39,600.00                0.00       1,618.64 45,088.92 12,500.00 24,880.96                     170,296.50          10,000.00                 0.00              0.00     505,120.28                 0.00              0.00           0.00      1,118,024.51
(Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                                                                                                                                                                    0.00
DISBURSEMENTS:
 7. NET PAYROLL                                                                                                                                                                                                                                                                                                          0.00
 8. PAYROLL TAXES PAID                                                                                                                                                                                                                                                                                                   0.00
 9. SALES, USE & OTHER TAXES PAID                                                                           50.00                                                                                                                                                                                                       50.00
10. SECURED/RENTAL/LEASES                                                                                                                                                                                                                                                                                                0.00
11. UTILITIES & TELEPHONE                                              410.54             180.70           323.56         724.33       798.10          531.73        1,440.78              567.37             927.41         289.32              111.50                                                              8,957.10
12. INSURANCE                                                        2,089.29           2,094.29                                     1,322.05                                             -455.89                          3,467.63                                                                                 20,513.44
13. INVENTORY PURCHASES                                                                                                                                                                                                                                                                                                  0.00
14. INTEREST EXPENSES                                              31,410.07         39,952.97        56,712.89 40,854.69            9,405.34 24,880.96             18,507.27          9,026.09          8,603.50          8,733.53                                                                                379,746.63
15. TRAVEL & ENTERTAINMENT                                                                                                                                                                                                                                                                                               0.00
16. REPAIRS, MAINTENANCE & SUPPLIES                                  7,213.36        21,841.25        25,144.89           542.00     1,805.00          875.00            150.00           300.00              948.00           925.86               12.00                                                           67,132.48
17. ADMINISTRATIVE & SELLING                                                                                                9.00                         9.00             12.00            94.95                                                                                                                       394.95
18. OTHER (attach list)                                                                                                                                                                                                                                                                                                  0.00
TOTAL DISBURSEMENTS FROM OPERATIONS                                41,123.26         64,069.21        82,231.34 42,130.02 13,330.49 26,296.69                       20,110.05          9,532.52         10,478.91         13,416.34            123.50                 0.00              0.00           0.00        476,794.60
19. PROFESSIONAL FEES                                                                                  2,693.75                                                                                          7,757.50                           55,186.00                                                               67,903.25
20. U.S. TRUSTEE FEES                                                                                  1,625.00                        975.00                                                              975.00                                                                    975.00                          5,200.00
21. OTHER REORGANIZATION EXPENSES (attach list)                                                                                                                                                                                                                                                                          0.00
TOTAL DISBURSEMENTS**                                             41,123.26          64,069.21        86,550.09 42,130.02 13,330.49 27,271.69   20,110.05    9,532.52   19,211.41   13,416.34   55,309.50        0.00      975.00        0.00                                                                      549,897.85
22. NET CASH FLOW                                                 -1,523.26         -64,069.21       -84,931.45 2,958.90    -830.49 -2,390.73  150,186.45      467.48  -19,211.41  -13,416.34  449,810.78        0.00     -975.00        0.00                                                                      568,126.66
23. CASH - END OF MONTH (MOR-2)                                $150,527.68         $86,458.47        $1,527.02 $4,485.92 $3,655.43 $1,264.70 $151,451.15 $151,918.63 $132,707.22 $119,290.88 $569,101.66 $569,101.66 $568,126.66 $568,126.66                                                                     $568,126.66
                                                         * Applies to Individual debtors only
              MOR-7                                      **Numbers for the current month should balance (match)
                                                        *** Advance from Charles Foster
                                                        **** January - Refund from construction vendor on home sold in prior month
                                                        **** May - Refund of prepaid insurance
                                                        **** June - 12,000 return of escrow from sale of asset prior to bankrupty and 500 option fee
                                                            RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8
                                   Case 18-34658 Document 541 Filed in TXSB on 07/28/20 Page 8 of 9



      CASE NAME:     HouTex Builders LLC
      CASE NUMBER:   18-34658

                                                CASH ACCOUNT RECONCILIATION
                                                 MONTH OF March
BANK NAME                       Frost Bank
ACCOUNT NUMBER                  #*****6345              #                                    #
ACCOUNT TYPE                           OPERATING                           PAYROLL               TAX           OTHER FUNDS      TOTAL
BANK BALANCE                                 568,126.66                                                                          $568,126.66
DEPOSITS IN TRANSIT                                                                                                                    $0.00
OUTSTANDING CHECKS                                                                                                                     $0.00
ADJUSTED BANK BALANCE                      $568,126.66                               $0.00             $0.00            $0.00    $568,126.66
BEGINNING CASH - PER BOOKS                   568,126.66                                                                          $568,126.66
RECEIPTS*                                                                                                                              $0.00
TRANSFERS BETWEEN ACCOUNTS                                                                                                             $0.00
(WITHDRAWAL) OR CONTRIBUTION BY
INDIVIDUAL        DEBTOR MFR-2                                                                                                         $0.00
CHECKS/OTHER DISBURSEMENTS*                                                                                                            $0.00
ENDING CASH - PER BOOKS                              $568,126.66                     $0.00             $0.00            $0.00    $568,126.66

MOR-8                                      *Numbers should balance (match) TOTAL RECEIPTS and
                                            TOTAL DISBURSEMENTS lines on MOR-7
                                                                Case 18-34658 Document 541 Filed in TXSB on 07/28/20 Page 9 of 9



CASE NAME:        HouTex Builders LLC
CASE NUMBER:      18-34658


                                     PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
                                                  MONTH         MONTH        MONTH        MONTH          MONTH            MONTH            MONTH            MONTH            MONTH          MONTH        MONTH          MONTH         MONTH            MONTH          MONTH
  INSIDERS: NAME/COMP TYPE                        January February March                April           May              June             July              August           September October           November       December      January          February       March

 1.
 2.
 3.
 4.
 5.
 6.
TOTAL INSIDERS (MOR-1)                               $0.00         $0.00        $0.00           $0.00           $0.00            $0.00            $0.00            $0.00          $0.00         $0.00        $0.00           $0.00         $0.00            $0.00             $0.00

                                                  MONTH         MONTH        MONTH        MONTH          MONTH            MONTH            MONTH            MONTH            MONTH          MONTH        MONTH          MONTH         MONTH            MONTH          MONTH
         PROFESSIONALS                            January February March                April           May              June             July              August           September October           November       December      January          February       March

 1. Schmuck, Smith, Tees & Co PC                                                            2,693.75              0.00             0.00              0.00             0.00           0.00     7,757.50           0.00          0.00             0.00           0.00            0.00
 2. Diamond McCarthy LLP                                                                                                                                                                                                  55,186.00             0.00           0.00            0.00
 3.
 4.
 5.
 6.
TOTAL PROFESSIONALS (MOR-1)                          $0.00         $0.00        $0.00    $2,693.75              $0.00            $0.00            $0.00            $0.00          $0.00      $7,757.50       $0.00       $55,186.00        $0.00            $0.00             $0.00

    MOR-9
